DENY; and Opinion Filed August 5, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00779-CV

      IN RE UNIVERSAL HEALTH SERVICES, INC, UHS OF DELAWARE, INC.,
                  HICKORY TRAIL HOSPITAL, L.P., Relators

                  Original Proceeding from the 191st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-04290

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Pedersen, III
       Before the Court is relators’ petition for writ of mandamus in which they contend the trial

court abused its discretion by reconsidering and vacating an order striking the plaintiffs’ expert

witness and by purportedly not enforcing a Rule 11 agreement concerning expert designation

deadlines. Relators seek a writ of mandamus directing the trial court to reinstate its order striking

the expert. Alternatively, relators seek a writ of mandamus ordering the trial court to vacate a prior

order granting the plaintiffs leave to designate the expert.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. Accordingly, we deny
relators’ petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Pedersen, III/
                                                     BILL PEDERSEN, III
                                                     JUSTICE


190779F.P05




                                                  –2–